DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 30 June 2022, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:
an obtainment unit configured to obtain a plurality of defocus amounts corresponding to a plurality of ranging points inside a ranging area that includes the subject area, wherein the plurality of ranging points comprises a first ranging point within the first portion of the subject area and a second ranging point within the second portion of the subject area;
a categorization unit configured to categorize the ranging area into a plurality of partial areas based on the plurality of defocus amounts, each of the plurality of partial areas corresponding to a different one of partial ranges in a range of the plurality of defocus amounts, wherein the first ranging point within the first portion of the subject area belongs to a first partial area of the plurality of partial areas;
a determination unit configured to determine a subject degree with respect to each of the plurality of partial areas based on geometric relationships between each of the plurality of partial areas and the subject area, the subject degree indicating a possibility that the subject to be detected exists; and
a control unit configured to perform shooting control based on the plurality of partial areas, the shooting control being performed so that a contribution of a partial area with a first subject degree is larger than a contribution of a partial area with a second subject degree that is lower than the first subject degree.
Accordingly, the claim is considered allowable.

Claims 13 and 17 are method and medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698